Citation Nr: 0719042	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1 Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for a bladder disorder.  

3. Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1973 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

In June 2005, the veteran withdrew his request for a hearing 
before the Board and asked for a hearing before a Decision 
Review Officer, which was held in September 2005.  At the 
hearing and on the record, the veteran withdrew from the 
appeal the claim of service connection for bilateral hearing 
loss and the claim for compensation under 38 U.S.C.A. § 1151 
for a chipped tooth. 

The claim of service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.

FINDINGS OF FACT

1. Tinnitus, first diagnosed after service, is not shown to 
be due to disease or injury of service origin.  

2. There is no competent medical evidence to show that the 
veteran currently has a bladder disorder.  

CONCLUSIONS OF LAW

1. Tinnitus is not due to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).  

2. A bladder disorder is not due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in July 2003 and January 2004.  The notice included the 
type of evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence, which would include any evidence in his possession, 
that pertained to the claims.  The notice included the 
general effective date provision for the claims, that is, the 
date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

As for the degree of disability assignable, the RO provided 
post-adjudication VCAA notice by letter, dated in March 2006.  
As notice came after the initial adjudication of the claims, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claims 
of service connection are denied, no disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error.  Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a hearing 
in September 2005.  The RO has attempted, on at least two 
occasions through the National Personnel Records Center, to 
obtain the veteran's service medical records, but they are 
unavailable, presumably having been lost.  The veteran was 
apprised of the RO's effort by letter in September 2003, and 
he was invited to submit information (on NA Form 13055) to 
help in reconstructing his medical data.  Consideration of 
the missing service medical records has been made in the 
adjudication of the claims, as will be further addressed in 
the decision below.  

The RO has obtained VA medical records.  The veteran has not 
identified any additional pertinent records, such as private 
records, for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the tinnitus claim.  38 U.S.C.A. § 
5103A(d).  The veteran was afforded a VA examination in May 
2006, specifically to evaluate the nature and etiology of any 
present tinnitus.  VA has not conducted medical inquiry in 
the form of a VA examination in an effort to substantiate the 
claim for a bladder disorder, and further development in this 
respect is not required because there is no record of a 
bladder disorder, or complaints relative thereto, during or 
contemporaneous with his period of service.  It is noted that 
the veteran has indicated, in a statement received in August 
2003, that he did not receive treatment for a bladder 
disorder during service.  Also, there is no evidence that the 
veteran currently has this condition or persistent or 
recurrent symptoms of this condition.  Under these 
circumstances, a medical examination or medical opinion is 
not required under 38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

II. Analysis
Tinnitus

The veteran contends that he has tinnitus related to his 
military service.  He testified in regard to his exposures to 
loud noises during service aboard ship, as an electrical 
equipment technician.  He stated that he initially began to 
notice ringing in his ears towards the end of his period of 
active duty.  He testified that he has had about the same 
amount of exposure to loud noises after military service as 
compared with during service, but that the noise during 
service was louder.  He indicated that he still had tinnitus 
in both ears.  

As noted previously, despite the RO's best efforts to obtain 
the service medical records, they are unavailable for review, 
presumably having been lost.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

The veteran's service personnel records are of record, and 
they show that he served in the Navy aboard the U.S.S. 
Independence, and that his military occupational specialty 
was an electrical equipment repairman.  

A review of the medical records from VA shows that the 
veteran received a diagnosis of tinnitus in March 2004, which 
is many years following the his discharge from service in 
March 1975.  The diagnosed tinnitus has not been medically 
linked to his period of service.  

He underwent a VA examination in May 2006, specifically to 
ascertain the nature and etiology of the claimed tinnitus.  
After a comprehensive review of the veteran's claims file and 
medical history, to include his history of exposure to 
excessive noise, the examiner furnished an opinion with 
rationale that it was not at least as likely as not that the 
veteran's tinnitus was related to service.  There is no other 
medical opinion of record that is probative of the etiology 
of his tinnitus.  

Although the veteran asserts that his condition is related to 
his active service, as a layperson he is not competent to 
provide the requisite medical opinion as to the existence or 
etiology of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, his assertions do not 
constitute competent medical evidence that his claimed 
condition is related to his service.

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for 
tinnitus, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).

Bladder Disorder

The veteran contends that he has a bladder disorder related 
to his military service.  He testified that he has had a 
problem with his bladder since childhood but that it became 
worse during service.  He stated that he continued to have 
severe bladder control problems.  He indicated that he was 
once treated for his bladder complaints but that he was not 
presently in treatment.  

As noted previously, despite the RO's best efforts to obtain 
the service medical records, they are unavailable for review, 
presumably having been lost.  In this case, however, the 
appeal regarding a bladder disorder turns on what the 
evidence shows in terms of a current medical diagnosis.

After service, medical records obtained from the VA do not 
document any clinical findings or diagnoses in reference to a 
bladder disorder.
As the record now stands, there is no satisfactory proof that 
the veteran has a current diagnosis of a bladder disorder.  
VA law and regulations require that for service connection to 
be established there must be a disability incurred or 
aggravated during service.  Without evidence of a present 
disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's statements to the effect that he has a bladder 
disorder, which is attributable to his period of service, 
lack probative value, particularly in light of the absence of 
a current diagnosis of his claimed disability.  Where, as 
here, the determinative issue involves a question of a 
medical diagnosis, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis, and 
consequently his statements regarding a bladder disorder 
attributable to his period of service do not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board concludes that there is no competent evidence 
showing that the veteran currently has a bladder disorder.  
The weight of the evidence is against the veteran's claim of 
service connection and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for tinnitus is denied.  

Service connection for a bladder disorder is denied.  

REMAND

VA records show that in 2005 the veteran was diagnosed with 
post-traumatic stress disorder, secondary to childhood events 
aggravated or complicated by military events.    

In April 2007, additional information was received from the 
veteran, accompanied by a waiver of initial consideration of 
the evidence by the RO.  
This evidence is relevant to the claimed in-service stressors 
and under the duty to assist further evidentiary development 
is needed.  Accordingly, the claim of service connection for 
post-traumatic stress disorder is REMANDED for the following 
action:

1. Request from the appropriate Federal 
custodian, the deck log and history of 
the USS INDEPENDENCE (CV 62) during the 
Cyprus Crisis of July 1974 to ascertain 
whether any members of the ship's crew, 
including the veteran, were on the Island 
of Cyprus and had to be evacuated. 

2. If the claimed stressor is supported 
by credible evidence, schedule the 
veteran for a VA examination by a 
psychiatric to determine whether the 
veteran has post-traumatic stress 
disorder due to the verified in-service 
stressor.  

3. Following completion of the above, 
adjudicate the claim.  If the decision 
remains adverse to the veteran, furnish 
the veteran a supplemental statement of 
the case and the return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).
______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


